USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
JACOB SCHWARTZ. DOC #:
DATE FILED: _ 3/4/2020
Plaintiff,
-against- 19 Civ. 5204 (AT)
CITY OF NEW YORK, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

In light of the extension of the fact discovery deadline, ECF No. 51, and Defendant’s pending
motion to dismiss, ECF No. 25, the case management conference scheduled for March 9, 2020 is
ADJOURNED sine die.

SO ORDERED.

Dated: March 4, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
